DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
       A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
        The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidanee/eTD-info-Ljsp.

3.    Claims 1, 3-11, and 13-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,565,859. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-11, and 13-26 of the application and claims 1-21 of US Patent No. 10,565,859 disclose similar subject matters.
       Claims 1, 9, 11, and 19 of instant application and claims 1, 2, 9, 11, 12, and 19 of U.S. Patent No. 10,565,859 are mapped below 

US Patent No. 10,565,859
Claim 1:
A building management system for a premises, the system comprising:
distributed devices comprising wireless receivers for receiving broadcast identification information from user devices, 


wherein one or more of the distributed devices are positioned at predetermined rally points of the premises where occupants of the premises are instructed and/or expected to meet during emergency and/or training events: 
and a control panel for generating location information based on the identification information received by the distributed devices and presenting the location information for first responders on one or more displays.
Claims 1 and 2:
A building management system for a premises, the system comprising:
distributed devices comprising wireless receivers for receiving broadcast identification information from user devices, wherein the distributed devices include fire initiation devices and fire notification devices: 
See claim 2





and a control panel for generating location information based on the identification information received by the distributed devices and presenting the location  information for first responders on one or more displays, wherein the control panel activates audio and visible alarms of the fire notification devices based on alarm signals 

A building management system for a premises, the system comprising:
distributed devices comprising wireless receivers for receiving broadcast identification information from user devices; and a control panel for generating location information based on the identification information received by the distributed devices and presenting the location  information for first responders on one or more displays, 






wherein the control panel presents the location information by displaying a map of the premises with graphical elements 

 A building management system for a premises, the system comprising:
distributed devices comprising wireless receivers for receiving broadcast identification information from user devices, wherein the distributed devices include fire initiation devices and fire notification devices: and a control panel for generating location information based on the identification information received by the distributed devices and presenting the location information for first responders on one or more displays, wherein the control panel activates audio and visible alarms of the fire notification devices based on alarm signals and/or analog values received from the fire initiation devices.
See claim 9
Claim 11:
A method of operation of a building management system for a premises, the method comprising:
distributed devices of the building management system receiving broadcast identification information from user devices via wireless receivers of the distributed devices,

 





wherein one or more distributed devices are positioned at predetermined rally points of the premises where occupants of the premises 
generating location information based on the identification information received by the distributed devices and presenting the location information for first responders on one or more displays.

A method of operation of a building management system for a premises, the method comprising:
distributed devices of the building management system receiving broadcast identification information from user devices via wireless receivers of the distributed devices, wherein the distributed devices include fire initiation devices and fire notification devices, and a control panel of the building management system activates audio and visible alarms of the fire notification devices based on alarm signals and/or analog values received from the fire initiation devices: and
See claim 12





generating location information based on the identification information received by the distributed devices and presenting the location information for first responders on one or more displays.

A method of operation of a building management system for a premises, the method comprising:
distributed devices of the building management system receiving broadcast identification information from user devices via wireless receivers of the distributed devices: and 







further comprising presenting the location information by displaying a map of the premises with graphical elements representing users of the user devices overlaid on the map in different positions with respect to the map based on the location information.

A method of operation of a building management system for a premises, the method comprising:
distributed devices of the building management system receiving broadcast identification information from user devices via wireless receivers of the distributed devices, wherein the distributed devices include fire initiation devices and fire notification devices, and a control panel of the building management system activates audio and visible alarms of the fire notification devices based on alarm signals and/or analog values received from the fire initiation devices: and

See claim 19


Claim Rejections - 35 USC § 103
4.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.       Claims 1, 4-8, 11, 14-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ali-Jarad et al. (US 10,186,143) in view of Hsu et al. (US 2019/0027015).

            Regarding claim 1: Ali-Jarad et al. disclose systems and methodologies for alerting emergency responders comprising:
         distributed devices comprising wireless receivers in the form of the occupancy sensors 106 for receiving broadcast identification information from user devices(The occupancy sensors 106 may include, but are not limited to, video sensors, LIDAR sensors, infrared sensors, manual triggers/inspections, pyroelectric detectors, heart-beat detectors, audio sensors, keycard readers, and the like. The occupancy sensors 106 may include an RFID reader that is configured to detect a RFID transmitter included in an identification device (e.g., an identification badge, a key fob, col. 2, lines 29-40); and 
          a control panel for generating location information based on the identification information received by the distributed devices and presenting the location information for first responders on one or more displays (The occupancy sensors 106 may provide occupancy parameters to the server 104 including touch screen panel 916. The occupancy parameters can include, but are not limited to, an occupant count, an occupant location, an occupant mobility level, fig. 9, col. 2, lines 36-40 …At step S604, the server 104 may determine an estimate of the occupancy of each of the floors and/or rooms of the building. The estimate may be based on the occupancy estimate of the building and information stored in the building information database 110. At step S606, the server 104 may generate an occupancy map. The occupancy map indicates the estimate of the occupancy of each of the rooms and/or floors. The occupancy map may include a summary of all occupants. The summary includes the occupancy estimate of the building. Then, the server 104 sends the occupancy map to the emergency responders and/or emergency dispatchers via the network 102 for responder to view the location of the occupants inside the building. For example, the occupancy map may be displayed on an electronic device of a responder… Further, the occupancy map may be sent to displays located at the exits/entrances of the building for responder to view the location of the occupants in the rooms of the building, col. 7, lines 18-37). 
         Ali-Jarad et al. disclose one or more of the distributed devices in the form of occupancy sensor 106 (The occupancy sensors 106 may include, but are not limited to, video sensors, LIDAR sensors, infrared sensors, manual triggers/inspections, pyroelectric detectors, heart-beat detectors, audio sensors, keycard readers, and the like. The occupancy sensors 106 may include an RFID reader that is configured to detect a RFID transmitter included in an identification device (e.g., an identification badge, a key fob, fig.1, col. 2, lines 29-40) but do not disclose the predetermined rally points of the premises where occupants of the premises are instructed and/or expected to meet during emergency and/or training events.
           In the same field of endeavor of fire alarm system, Hsu et al. disclose the predetermined rally points of the premises where occupants of the premises are instructed and/or expected to meet during emergency and/or training events (During an emergency event, communication between the building event management system 30 and one or more of the devices, such as the static sensors 34 or mobile devices 38, is used to gather critical building information. With respect to the mobile devices 38, the building event management system 30 may be configured to activate the subscribed mobile devices 38 to passively gather information therefrom. For example, the building event management system 30 may track the position of an occupant 40 carrying a mobile device 38 within the building 20 or monitor whether an occupant 40 exits the building 20 or reaches a designated safe location (rally point), para. 0029) in order to identify the people inside the building.
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the need of the predetermined rally 
          Regarding claim 4: Ali-Jarad et al. disclose wherein the building management system is a fire alarm, security, building automation and/or access control system (The threat sensors 108 can include a general threat trigger, a smoke detector, a heat detector, a hazardous material detector, an earthquake sensor, a burglar alarm, an emergency event (e.g., a heart attack), and the like. The threat sensors 108 may provide threat parameters to the server 104 via the network 102. The threat parameters may include, but are not limited to, a threat type, a threat scope, a threat propagation, and a threat pattern. The threat type may include smoke, chemical exposure, fire, or the like, col. 2, lines 61-67, and col. 3, lines 1-2).
           Regarding claim 5: Ali-Jarad et al. disclose wherein the user devices include mobile computing devices, identification badges (The occupancy sensors 106 may include an RFID (Radio Frequency Identification) reader that is configured to detect a RFID transmitter included in an identification device (e.g., an identification badge, a key fob), col. 2, lines 33-36), and/or wearable beacons.
            Regarding claim 6: Ali-Jarad et al. disclose wherein location information for users of the user devices is generated by matching location information associated with the distributed devices (e.g., RFID reader) that received the broadcast identification information with user information (e.g., RFID transmitter) associated with the identification information (The occupancy sensors 106 may include an RFID (Radio Frequency Identification) reader that is configured to detect a RFID transmitter included in an identification device (e.g., an identification badge, a key fob), col. 2, lines 33-36).
        Regarding claim 7: Ali-Jarad et al. disclose wherein the one or more displays include displays that are integral with the control panel (The server 104 further includes a display controller 908, such as a NVIDIA GeForce GTX or Quadro graphics adaptor from NVIDIA Corporation of America for interfacing with display 910, such as a Hewlett Packard HPL2445w LCD monitor. A general purpose I/O interface 912 interfaces with a keyboard and/or mouse 914 as well as an optional touch screen panel 916 on or separate from display 910, col. 8, lines 38-44).
            Regarding claim 8: Ali-Jarad et al. disclose wherein the one or more displays include displays of computing devices connected to the building management system via a connected services system (the server 104 sends the occupancy map to the emergency responders and/or emergency dispatchers via the network 102… The server 104 may also send the occupancy map to users. Further, the occupancy map may be sent to displays located at the exits/entrances of the building, col. 7, lines 28-37).
          Regarding claim 11: All the claimed subject matter is already discussed in respect to claim 1 above.           
           Regarding claim 14: Refer to claim 4 above.
           Regarding claim 15: Refer to claim 5 above.
           Regarding claim 16: Refer to claim 6 above.
           Regarding claim 17: Refer to claim 7 above.
           Regarding claim 18: Refer to claim 8 above.
           Regarding claim 21: Ali-Jarad et al. disclose wherein the building management system is a fire alarm system, intrusion system and/or building automation system installed within the premises (the building management system can include a general threat trigger, a smoke detector, a heat detector, a hazardous material detector, an earthquake sensor, a burglar alarm, an emergency event (e.g., a heart attack), and the like, col. 2, lines 61-64).       

6.       Claims 3, 10, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ali-Jarad et al. in view of Hsu et al. and further in view of Fix et al. (US 2016/0110833).
           Regarding claim 3: Ali-Jarad et al. disclose wherein the control panel presents for first responders the occupancy map (The server 104 may also send the occupancy map to users. Further, the occupancy map may be sent to displays located at the exits/entrances of the building, col. 7, lines 34-36) but Ali-Jarad et al. and Hsu et al. do not disclose rally status information for the emergency and/or training events. However, Fix et al. disclose occupancy indicator including rally status information for the emergency and/or training events (FIG. 1 illustrates an emergency situation in which first responders 20 arrive at a building 22. Ordinarily the first responders 20 have no knowledge of the structural details of the building 22 and who might be inside. Here, though, an emergency beacon 24 is transmitted for receipt by the first responders 20. The emergency beacon 24 contains occupancy information 26 describing the occupants inside the building 22. That is, the emergency beacon 24 may include a count of the occupants inside the building 22. Indeed, the emergency beacon 24 may even identify the people and pets inside the building 22, along with the current location 28 of each occupant, para. 0022). Therefore, it would have been obvious to the skilled artisan before the effective filing date                 
           Regarding claim 10: Fix et al. disclose wherein the control panel presents for first responders user information associated with users of the user devices (The emergency responder's wireless device 74 or 78 receives an overview of the occupants within specific rooms or areas, perhaps including individual identification of humans and animals, para. 0045. The user database 120 thus retrieves detailed information associated with each identifier 112, such as each employee's name 122, contact information 124, home address 126, and physical description 128 (height, weight, hair color, blood type, and/or DNA markers). Indeed, the user database 120 may even contain or store a digital image 130 of the employee. So, once the identifiers 112 of the occupants are known, the server 46 may consult the user database 120 for more detailed, personal information. The server 46 may thus generate the listing 50 of occupants to include names, images, and other personally identifying information, para. 0033).
           Regarding claim 13: Refer to claim 3 above.                             
           Regarding claim 20: Refer to claim 10 above.           
                                                         
7.          Claims 22-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ali-Jarad et al. in view of Hsu et al., and further in view of Westmacott et al. (US 2018/0114430).
            Regarding claim 22: Ali-Jarad et al., and Hsu et al. do not disclose wherein the control panel directs functionality of the building management system.
            In the same field of endeavor in the system for alerting emergency responders, Westmacott et al. disclose method and system for object location notification in a fire alarm system comprising the control panel directs functionality of the building management system (Interface 128-5 of the panel network interface 412 enables communications between the fire alarm panel 102 and a building control system 130. In response to alarm conditions, the fire alarm panel 102 can send control signals and or switched power to the building control system 130. Applications include fan control, elevator recall, door holders, and activation of fire suppression systems, para. 0055). Therefore, it would have been obvious to one of ordinary skill in the at before the effective filing dated of the claimed invention to utilize the teaching of Westmacott et al. in the system of the combination for the purpose of notifying occupants of the premises of potential emergency condition.
          Regarding claim 23: Westmacott et al. disclose wherein the control panel directs the functionality of the building management system by determining and displaying operational statuses of and/or sensor data from the distributed devices (The panel controller 414 controls the panel network interface 412, the analytics system 410-p, and the display 122-3. The display 122-3 displays information concerning the fire alarm system 100. In examples, this information includes the operational state and/or status of the fire alarm devices and the fire alarm panel 102 and the locations of the fire alarm devices within the premises. In one implementation, the display 122-3 presents a user interface that enables interactive selection, configuration, and display of the components of the fire alarm system 100, paras 0047, and 0078).           
            Regarding claim 24: Westmacott et al. disclose wherein the control panel directs the functionality of the building management system by sending instructions to the distributed devices to perform functions of the building management system (in response to one or more of the fire alarm devices detecting an indication of fire, the one or more of the fire alarm devices send the indication of fire to a fire alarm panel of the fire alarm system. The fire alarm panel then sends messages to the distributed devices requesting the capturing of the audio and/or image information, para. 0021).
           Regarding claim 26: Westmacott et al. disclose wherein the distributed devices include building management system elements, which perform functions of the building management system (In response to alarm conditions, the fire alarm panel 102 can send control signals and or switched power to the building control system 130. Applications include fan control, elevator recall, door holders, and activation of fire suppression systems… provides more detail for interfaces 128 of the fire alarm panel 102. Via its interfaces 128, the fire alarm panel 102 connects to different circuits and subsystems of the fire alarm system 100. The circuits include one or more fire detection circuits 24 that include fire sensor devices 111 of the fire alarm devices, one or more notification circuits 34 that include alarm notification devices 112 of the fire alarm devices and a power circuit 13. The subsystems include a telephone system such as POTS 26, a local area network 14 and a building control system 130. Different configurations of the fire alarm devices within the circuits 24/34 are also shown, paras. 0055, and 0056). 

8.        Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ali-Jarad et al. in view of Hsu et al., and further in view of Suzuki et al. (US 2002/0024435).
           Regarding claim 25: Ali-Jarad et al. disclose wherein the distributed devices in the form of thread sensors 108 are connected to the control panel (a server 104 including a touch panel 916) via a wired and/or wireless safety and security network of the premises (The system 100 may include a server 104 including a touch panel 916 (see fig.9), occupancy sensors 106, threat sensors 108, a building information database 110, and emergency responder interfaces 112. The server 104 is connected to the occupancy sensors 106, the threat sensors 108, the building information database 110, and the emergency responder interfaces 112 via network 102). 
         Ali-Jarad et al. and Hsu et al. do not disclose the distributed devices are slave devices of the control panel. 
         In the same field of endeavor in the fire alarm system, Suzuki et al. disclose the distributed devices are slave devices of the control panel (The fire alarm system 1 is installed in a building or the like to perform disaster prevention such as fire monitoring and alarming, and configured mainly by a control panel 2, and terminal equipments 9a and 9b which are connected to the control panel 2 via lines L, and which are respectively disposed in some areas in the building. In the fire alarm system 1, commands and data are transmitted and received by means of polling communication in which the control panel 2 is set as a master and the terminal equipments 9a are set as slaves, fig. 1, para. 0055). Since they teach a fire alarm system, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to employ the technique of Suzuki et al. in the system of the combination for the purpose of providing high reliability for communications between the distributed devices and the control panel. 

Allowable Subject Matter
9.    Claims 9, and 19 are allowed.      
        The following is an examiner’s statement of reasons for allowance:
         Regarding claims 9, and 19, patentability resides in “wherein the control panel presents the location information by displaying a map of the premises with graphical elements representing users of the user devices overlaid on the map in different positions with respect to the map based on the location information”, in combination with the other limitations of the claim.
Response to Arguments
10.    Applicant's arguments with respect to claims 1, 3-11, and 13-26 has been considered but are moot in view of the new ground(s) of rejection.
Conclusion
11.   The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
         a. Chen (US 2013/0321161) discloses cloud-based fire alarm control system.
         b. Vartiainen et al. disclose guiding a user to safety from the premises of an industrial plant.
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
      A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
12.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung Nguyen whose telephone number is 571-272-2968. The examiner can normally be reached on Monday to Friday from 9:00am to 5:30pm.
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hai Phan, can be reached on 571-272-6338. The fax phone number for this Group is 571-273-8300.
          Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is 571-272-2600.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUNG NGUYEN/
Primary Examiner, Art Unit 2685